AT a trustees sale of certain real estate, under a power contained in a trust deed executed to the public trustee of Weld county, the plaintiff became the purchaser, she being the payee in the notes which the trust deed was given to secure.
Plaintiff bid in the property at the sale for the sum of $40,000, that sum being about $10,000 less than the amount due plaintiff on the notes with interest, costs, and taxes paid, and this suit was brought by her to recover that deficiency. In this suit she asked that a receiver be appointed to collect the rents and profits, accruing from the property *Page 589 
during the period of redemption, and apply the same to the payment of the amount due her.
The trustee's sale, at which plaintiff became the purchaser of the property, occurred on January 13, 1925. When the application for the appointment of a receiver came on to be heard, the court refused to admit the evidence offered by plaintiff, and refused to appoint a receiver on the ground that the complaint did not state a cause of action therefor. Electing to stand on her complaint, plaintiff brings the case here.
From the foregoing statement it is apparent that the period of redemption has expired, and the questions raised herein have become moot. There being, therefore, nothing for us to determine, the writ of error should be dismissed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE CAMPBELL concur.